El Juez PresideNte Señor del Toro
emitió la opinión del tribunal.
Matías Suau representado por su tutor Bernardo Suau entabló demanda de desahucio en la Corte de Distrito de Aguadilla el 12 de junio de 1933 contra Andrés Pol. Ex-cepcionó y contestó el demandado y practicada la prueba la Corte resolvió el pleito declarando la demanda con lugar en julio 31, 1933.
Apeló el demandado para ante esta Corte Suprema y la corte de distrito el 11 de agosto, 1933, desestimó su recurso por no haber quedado formalizada la fianza dentro de los cinco días que exige la ley. Acudió en “certiorari” para ante el Juez de Turno de esta Corte Suprema que se hallaba en vacaciones, y tramitado el recurso con intervención de la otra parte en el desahucio, el Juez de turno anuló la resolu-ción de la corte de distrito de agosto 11, 1933.
Contra la resolución del Juez de Turno apeló el deman-dante en el pleito de desahucio para ante el Tribunal en pleno, decidiéndose la apelación en abril 11, 1935. De la opi-nión emitida al efecto se transcribe lo siguiente:
“Nosotros creemos que el apelante, a quien la ley exige fianza para establecer apelación, tiene el deber primordial de que la que presente cumpla con los requisitos legales, pues, en caso contrario se expone a perder su derecho .... De -todos modos, aunque la re-solución de la corte de 11 de agosto pudiera ser considerada tardía, *447si tal falta ex'stió no sería responsable el demandante de esa falta •de la corte. Ya hemos demostrado que el demandante no incurrió •en falta alguna. Sin embargo, la resolución apelada crea la situa-ción de que se prosiga la apelación sin finza, ya que según los documentos que presentó el demandante, sin que nosotros resolva-mos ahora respecto a ellos, los fiadores no tienen bienes suficientes para garantizar $5,000.
“A pesar de lo expuesto entendemos que el demandado tenía derecho a ser oído antes de negarse la' aprobación a su fianza para •que tuviera la oportunidad de demostrar que no sólo está bien re-dactada sino también que sus fiadores tienen bienes suficientes para la obligación que contrajeron, no obstante los documentos presenta-dos por el demandante. Por este solo motivo y para ese fin debe ser •anulada la resolución la Corte de Distrito de 11 de agosto de 1933, enmendándose en ese sentido la sentencia apelada que resolvemos.” .Pol. v. Corta, y Sucm, hit., 48 D.P.R. 379, 384, 385.
Devuelto el caso a la corte ele distrito, ésta dictó una or-den el 25 de abril de 1935 fijando el 6 de mayo siguiente ‘“para oír al demandado antes de negarse la aprobación de la fianza, de modo que tenga oportunidad de demostrar que no sólo está bien redactada la misma sino también que sus fiadores tienen bienes suficientes para la obligación que con-trajeron en virtud de ella.”
El demandado se limitó a presentar un escrito de oposi-ción a la regla de la corte y ésta en mayo 10, 1935, dictó una xesolución que termina como sigue:
“La Corle, después de haber considerado detenidamente las cues-tiones planteadas por el demandado, las declara sin lugar, y no lia-'biendo el mismo comparecido ni demostrado en forma alguna que su ■fianza se encuentra bien redactada y que sus fiadores tienen hierres ■suficientes para la obligación que han contraído en virtud de dicha fianza, resuelve no haber lugar a aprobarla y en tal virtud, deses-tima el recurso de apelación interpuesto contra la expresada sen-tencia. ’ ’
Contra esa resolución fué que se interpuso el recurso que estamos abora considerando cuya vista se celebró con la sola asistencia de la parte apelada el 18 de marzo último.
Señala la parte apelante en su alegato dos errores. Por el primero sostiene que la corte de distrito actuó sin juris-*448dicción en el asunto y por el segundo que el párrafo segundo-de la sección 12 de la Ley de Desahucio es anticonstitucional.
 Examinemos la cuestión de jurisdicción. Sostiene el apelante que debiendo interponerse las apelaciones en ca-sos d.e desahucio de acuerdo con la sección 11 de la ley sobre la materia — artículo 630 del Código de Enjuiciamiento Civil, ed. 1933, p. 260 — dentro del término de cinco días, y que ha-biéndose archivado su fianza dentro de dicho término y que-dado anulada la resolución de la corte de distrito de agosto 11, 1933, desestimando su recurso de apelación por ser la fianza insuficiente, por la resolución del Juez de Turno en el certiorari que esta corte confirmó, la corte de distrito care-cía de jurisdicción para investigar de nuevo la suficiencia de la fianza.
No estamos conformes. Al resolver la Corte Suprema la apelación de la resolución de su Juez de Turno dictada en el procedimiento de certiorari, consignó expresamente que el único derecho que reconocía al demandado y el único que le había sido implícitamente denegado por la corte de dis-trito .era el de ser oído antes de anegarse la aprobación de la fianza a fin de que tuviera la oportunidad de demostrar que no sólo estaba dicha fianza bien redactada si que también sus fiadores tenían bienes suficientes para contraer la respon-sabilidad que asumieron, y ese derecho le fué plenamente reconocido por la resolución de mayo 10, 1935, de que ahora apela el demandado.
Presentada la fianza en tiempo, el resolver sobre su su-ficiencia por haber sido impugnada no es cuestión que-tenga necesariamente que decidirse dentro del término de cinco días. Es el deber del apelante presentar dentro de dicha término lina fianza suficiente. Si impugnada resiste el ata-que, queda en pié; si cede, es como si no existiera, no pu~ diendo concederse un nuevo término para prestar otra en su lugar, que es lo que en verdad resuelve el caso de Figueroa v.. Sepulveda, Juez de Distrito, 24 D.P.R. 690 invocado por el apelante, a saber:
*449“Las apelaciones en los juicios de desahucio deben interponerse en el término de cinco días contados desde la fecha de la sentencia, y cuando el desahucio se funda en el vencimiento del término del arrendamiento, es requisito indispensable para ejercitar el recurso de apelación la prestación de fianza para responder de los daños y perjuicios y de las costas de apelación, cuya fianza debe quedar formalizada dentro del término concedido para la apelación.
“Traspasa los límites de su jurisdicción un juez municipal que en un juicio de desahucio declara nula una fianza prestada para la apelación y concede un término al demandado para presentar nueva fianza en debida forma, y aprueba ésta después de haber transcu-rrido el término en que debió quedar formalizada dicha fianza.
“El artículo 140 del Código de Enjuiciamiento Civil no autoriza a ninguna corte para alterar términos jurisdiccionales.”
Resuelto el primer error, procederemos al estudio y decisión del segundo. Por él se sostiene la anticonstitueionalidad del párrafo segundo de la sección 12 de la Ley de Desahucio de 1905 que figura actualmente como el artículo 631 del Código de Enjuiciamiento Civil, ed . 1933. La sección en su totalidad prescribe:
“Artículo 631. — No se admitirá al demandado el recurso de ape-lación si no consigna en. secretaría el importe del precio adeudado hasta la fecha de la sentencia, cuando el desahucio se funde en falta de pago de las cantidades convenidas.
“En cualquier otro caso será requisito indispensable para ejer-citar el recurso de apelación por parte del demandado, que éste otor-gue fianza, a satisfacción del tribunal, para responder de los daños y perjuicios que puedan irrogarse al demandante, y de las costas de la apelación.
“Tanto la consignación como la fianza de que habla la presente sección deberán quedar formalizadas dentro del término concedido para la apelación. ’ ’
Admite el apelante que la Legislatura tuvo base para dis-tinguir entre demandante y demandado en cuanto al caso a que se refiere el párrafo primero del artículo, pero sostiene que la distinción que contiene el párrafo segundo es anticons-titucional por discriminatoria y abusiva en contra del deman-dado.
*450En apoyo de su contención hace el apelante la siguiente cita de Corpus Juris;
“Los estatutos que autorizan se concedan honorarios de abogado como parte de una sentencia, no infringen la garantía sobre igual protección de las leyes, cuando tales honorarios se conceden sin dis-criminación alguna contra la parte perdidosa, ora sea ésta deman-dante o demandada. Los que conceden tales honorarios a la parte demandante, mas no a la demandada, por lo general son nulos por negar la igual protección de las leyes.” 12 C. J. 1177.
La ley en Puerto Rico no contiene diferencia alguna en cuanto al' derecho de recobrar costas y honorarios de abogado en casos de desahucio. Ambas partes tienen ese derecho por igual. La diferencia que se observa es en cuanto al afian-zamiento del pago de las costas en casos de apelación. Siendo ello así, la jurisprudencia que se cita no es aplicable.
La diferencia que la ley establece es a nuestro juicio ra-zonable porque el demandante que apela queda en la misma posición y sólo somete la decisión de su derecho a otra ins-tancia. Se le coloca en la misma posición que a todos los apelantes y apelados en casos civiles ordinarios, a ninguno de los cuales se les exige en la actualidad prestación de fianza para establecer sus recursos. Por el contrario el deman-dado en su caso de desahucio, que es un procedimiento su-mario que sólo puede promoverse por la persona que tiene un claro derecho al disfrute de la finca, cuando ese derecho se reconoce por la corte inferior y él apela, continúa en la posesión y disfrute del inmueble. No debe perderse de vista que el de apelación no es un derecho absoluto sino que se concede por la Legislatura para corregir errores que puedan haberse cometido no obstante haberse dado ya a las partes su día en corte, y que la- jurisprudencia ha resuelto, transcri-biendo del texto del propio Corpus Juris, lo que sigue: *451infringen las disposiciones constitucionales que conceden el derecho a apelar, toda vez que no restringen o niegan el derecho sino que meramente regulan la manera de ejercitarlo. Tampoco violan las disposiciones constitucionales que proveen que todas las leyes rela-tivas a las cortes deben ser generales y uniformes en su aplicación, ni las disposiciones de que todas las cortes deben estar abiertas a las partes, y que toda persona, por los daños oeasionádosle a sus fincas, bienes, persona o reputación, tendrá un derecho en el curso ordinario de la ley, y que la justicia será administrada sin trabas ni demoras; ni participan de la naturaleza de legislación de clase. ” 3 C. J. 1108.
*450“Bajo su autoridad general para reglamentar el procedimiento apelativo la legislatura tiene facultad para exigir la prestación de una fianza como condición precedente al derecho a entablar una ape-lación o un recurso de error, a no ser que tal autoridad haya sido claramente excluida por la constitución. Semejantes estatutos no
*451Por virtud de lo expuesto, no habiéndose cometido nin-guno de los errores señalados, ¡debe declararse el recurso sin lugar y confirmarse la resolución apelada.